DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 and 13 directed to the invention  non-elected without traverse.  Accordingly, claims 8-10 and 13 have been cancelled.

Allowable Subject Matter
Claims 1-7, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims a pouch-type battery cell with a case and an electrode assembly, wherein a venting member is disposed on an outer surface of an electrode receiving part of the case, and the venting member is made of a shape memory alloy. Claim 1 has been amended to recite that the venting member is disposed only on the outer surface at a location adjacent to the sealing part of the battery case.
Ogawa et al. (WO 2011/132723 A1) teaches a pouch-type battery cell 10 (“a thin power storage device (so called power storage cell)”, ¶ 3, p. 4, in other words, a battery; “the container 51 of the lithium ion capacitor 10 is a soft container processed into a rectangular bag shape”, ¶ 9, p. 4, in other words, a pouch; figs. 1 and 2), 
comprising a battery case (container 51) comprising a metal layer (aluminum foil) and a polymer resin layer (a resin film), (“a soft container processed into a rectangular bag shape using an aluminum laminate film obtained by laminating aluminum foil to a resin film”, ¶ 9, p. 4, figs. 1, 2, 5), 
and an electrode assembly (“an electrode stack 11”) disposed within the battery case 51 (“the electrode laminate 11 is hermetically sealed in the case 51”, ¶ 3, p. 4; figs. 1, 2 and 5), 
wherein the battery case 51 further comprises: an electrode assembly receiving part formed in at least one of an upper case and a lower case of the battery case (figs. 1 and 2 show that the case 51 is comprised of two sheets, with the upper sheet being an upper case and the lower sheet being a lower case; figs. 1 and 2 further show that both of these sheets have a portion shaped around the electrode assembly, i.e. an electrode assembly receiving part), 
and a venting member (“internal pressure release mechanism 60”, ¶ 11, p. 4) disposed on an outer surface of the electrode assembly receiving part (fig. 5 shows venting member 60 located on the outer surface of the case such that the end portion 61b of the venting member is disposed on the electrode assembly receiving part) at a location adjacent to a sealing part 52 of the battery case 51 (“outer peripheral part 52 in the container 51 is sealed by heat sealing”, ¶ 9, p. 4; figs. 1, 2 and 5 show venting member 60 positioned adjacent to sealing part 52)
wherein the venting member 60 penetrates the battery case 51 when the battery expands due to a pressure increase (“when the internal pressure of the container 51 rises, the container 51 is cracked along the cutting edge of the breaking portion 62, and the container is broken”, ¶ 13, p. 4, in other words the sharp tip 62 of venting member 60 pierces the case 51).
	Ogawa does not teach that the venting member is made of a shape memory alloy that is deformed to penetrate the battery case when a temperature of the venting member increases to a value above the transition temperature of the shape memory alloy. Further, Ogawa does not teach that the venting member is disposed on only an outer surface of the electrode assembly receiving part at a location adjacent to a sealing part of the battery case, but instead that the venting member is disposed on the sealing part in addition to being disposed on a location adjacent to the sealing part. The location of the venting member of Ogawa on the sealing member is an important feature and enables the venting mechanism, such that it would not have been obvious to modify the venting member by locating it only on location adjacent to the sealing part and not on the sealing part (“since the fixing portion is a U-shaped member, the outer peripheral end portion of the container can be securely sandwiched. Moreover, a fracture/rupture part can be arrange/positioned so that a container may be opposed by providing a fracture/rupture part in one edge part in a U-shaped fixing/fixed part”, ¶ 1, p. 2, Google Patent machine translation cited on IDS of 5/27/2021). 
Lee (US 2014/0147712 A1, cited on IDS of 9/1/200) teaches a pouch-type battery cell with a venting member disposed on only a surface of the electrode assembly receiving part at a location adjacent to a sealing part, and that the venting member is made of a shape memory alloy that is deformed to penetrate the battery case when a temperature of the venting member increases to a value above a transition temperature of the shape memory alloy (“Provided is a secondary battery including a battery cell having a cathode tab and an anode tab formed at one side thereof; a pouch formed so as to be enclose and seal the battery cell so that the cathode tab and the anode tab of the battery cell are protruded to the outside; and a shape memory alloy provided in the pouch and having a bent part bent in a specific shape and penetrating through and opening the pouch while being unbent at the time of an increase in a temperature of the battery cell, to discharge gas generated in the pouch”, Abstract; fig. 2 shows the location of the venting member 300 adjacent to the sealing part 200; figs. 5 and 6 show steps in the process of the venting member penetrating the pouch). However, the shape memory alloy venting member of Lee is positioned inside the case, on an inner surface of the electrode assembly receiving part. It would not have been obvious to move the venting member to the outside of the case, since the venting member works by expanding and straightening to puncture the case, as shown in figs. 4-6. 
The references Ogawa and Lee alone and in combination do not teach the subject matter of claim 1. 

Claim 15 claims a pouch-type battery cell with a case and an electrode assembly, wherein a venting member is disposed on an outer surface of an electrode receiving part of the case, the venting member is made of a shape memory alloy, and the venting member is straight at or below the transition temperature and bent above the transition temperature.
Ogawa et al. (WO 2011/132723 A1) teaches a pouch-type battery cell 10 comprising a battery case 51 and an electrode assembly 11 disposed within the battery case 51 wherein the battery case 51 further comprises: an electrode assembly receiving part formed in at least one of an upper case and a lower case of the battery case and a venting member disposed on an outer surface of the electrode assembly receiving part at a location adjacent to a sealing part 52 of the battery case 51 wherein the venting member 60 penetrates the battery case 51 when the battery expands due to a pressure increase (p. 4; figs. 1, 2 and 5). 
Ogawa does not teach the venting member made of a shape memory alloy, nor does Ogawa teach that the venting member is formed in a straight shape. The bent shape of the venting member of Ogawa is an important feature which enables the venting mechanism, such that it would not have been obvious to modify the venting member by making it bent (“since the fixing portion is a U-shaped member, the outer peripheral end portion of the container can be securely sandwiched. Moreover, a fracture/rupture part can be arrange/positioned so that a container may be opposed by providing a fracture/rupture part in one edge part in a U-shaped fixing/fixed part”, ¶ 1, p. 2, Google Patent machine translation cited on IDS of 5/27/2021).
Lee (US 2014/0147712 A1, cited on IDS of 9/1/200) teaches a pouch-type battery cell with a venting member disposed on only a surface of the electrode assembly receiving part at a location adjacent to a sealing part, and that the venting member is made of a shape memory alloy that is deformed to penetrate the battery case when a temperature of the venting member increases to a value above a transition temperature of the shape memory alloy (“Provided is a secondary battery including a battery cell having a cathode tab and an anode tab formed at one side thereof; a pouch formed so as to be enclose and seal the battery cell so that the cathode tab and the anode tab of the battery cell are protruded to the outside; and a shape memory alloy provided in the pouch and having a bent part bent in a specific shape and penetrating through and opening the pouch while being unbent at the time of an increase in a temperature of the battery cell, to discharge gas generated in the pouch”, Abstract; fig. 2 shows the location of the venting member 300 adjacent to the sealing part 200; figs. 5 and 6 show steps in the process of the venting member penetrating the pouch). 
Lee teaches that the shape memory alloy venting member 300 is positioned inside the case 200, on an inner surface of the electrode assembly receiving part. It would not have been obvious to move the venting member 300 to the outside of the case, since the venting member 300 works by expanding and straightening to puncture the case, as shown in figs. 4-6. Similarly, it would not have been obvious to modify the venting member 300 such that it is straight at or below the transition temperature and bent above the transition temperature, since the venting mechanism depends on the member being bent at or below the transition temperature as shown in figs. 2 and 3, and then straightening somewhat above the transition temperature as shown in figs. 4-6.  
Zhang et al. (CN 205488409 U, cited on IDS of 6/3/2022) teaches a battery cell with a short circuit triggering element that deforms to penetrate the separator above a transition temperature (Abstract). The element is straight below the transition temperature (fig. 5a) and bent on several ends above the transition temperature (fig. 5b). Since this element is used for causing a short circuit within the case, it would not be obvious to apply it as a venting member place on the outside of the case so as to puncture the case to prevent explosion. 
The references Ogawa, Lee and Zhang alone and in combination do not teach the subject matter of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728